Case 2:19-cr-00064-.]LS Document 69 Filed 04/09/19 Page 1 of 14

 

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT

OF PENNSYLVANIA
UNITED STATES
CRIMINAL ACTION
vs.
No. 19-64-2
JOHN DOUGHERTY, ROBERT
HENON, et al.

 

DEFENDANT ROBERT HENON’S MOTION FOR SEVERANCE
TO THE HONORABLE JEFFREY SCHMEHL, Judge of the United States District Court

for the Eastern District of Pennsylvania:

Defendant Robert Henon, by and through his attomey, Brian J. McMonagle,
submits the following motion requesting severance pursuant to Federal Rules of Criminal

Procedure 8(b) and l4(a).

l. The United States has issued a 116-count indictment in the instant case, charging
eight individuals associated With Local 98 of the International Brotherhood of Electrical

Workers (“Local 98”) With a laundry list of political corruption offenses.

2. The eight charged defendants are: Local 98 Business Manager John Dougherty;

City Councilman Robert Henon; Local 98 President Brian BurroWs; Local 98 Training

Case 2:19-cr-00064-.]LS Document 69 Filed 04/09/19 Page 2 of 14

Director Michael Neill; Local 98 Political Director Marita Crawford; Local 98 employee
Nico Rodriguez; Local 98 employee Brian Fiocca; and Anthony Massa, owner of Massa

Construction.

3. The indictment, which spans 159 pages, alleges that the defendants engaged in:
multiple conspiracies; the embezzlement of labor union assets; theft from employee
benefits plan; wire fraud; false statements; falsification of union labor records; filing false
federal income tax returns; accepting unlawful payment from an employer; honest services
wire fraud; honest services mail fraud; and federal program bribery. The indictment can
logically and factually be divided into three distinct categories of charges, as set forth

below.

4. The offenses charged in Counts l-87 involve a conspiracy to embezzle labor union
and employee benefits plan assets from the International Brotherhood of Electrical

Workers, also known as Local 98. Mr. Henon is not charged with these offenses.

5 . According to the indictment, Local 98 Business Manager John Dougherty, Local
98 President Brian Burrows, Political Director Marita Crawford, and others allegedly
conspired and agreed to embezzle Local 98 funds for their own personal use. The
indictment allegedes that the so-called co-conspirators used union funds and credit cards
to purchase personal goods and meals, and to pay for personal travel expenses and concert
and sports tickets. The indictment further chargest fraudulent reimbursements for personal

expenses and the use of Local 98 employees for personal tasks and errands.

Case 2:19-cr-00064-.]LS Document 69 Filed 04/09/19 Page 3 of 14

6. The offenses charged in Counts 88-96 of the indictment involve a conspiracy
between John Dougherty and George Peltz whereby Dougherty conspired with Peltz, the
owner of MJK Electric, to accept unlawful payments from an employer in violation of the
Labor Management Relations Act. Mr. Henon is not charged with these offenses.

The indictment alleges that for a four-year period between January 2012 until December
2016, Mr. Dougherty demanded and accepted money, products, and services from Peltz in
exchange for: helping MJK Electric to become a preferred vendor with Comcast; causing
Local 98’s Job Recovery Fund to pay MJK Electric more than $1,600,000; causing local
98 to hire MJK Electric for projects at union facilities; steering other union contractor’s

electrical work to MJK Electric; and hiring a member of Peltz’s family for a no-show job.

7. The offenses charged in Counts 97-116 of the indictment relate to an alleged
conspiracy between John Dougherty and Philadelphia City Councilman Robert Henon,
who is not charged elsewhere in the indictment, to commit honest services fraud and federal
program bribery. The indictment alleges that at Mr. Dougherty’s request, Councilman
Henon: abused his power to discourage the use of non-union labor at Children’s Hospital
of Philadelphia; allowed Dougherty to influence a franchise agreement with Comcast;
drafted legislation and resolution that favored Dougherty’s interests; and abused his City

Council position to threaten Dougherty’s political opponents

8. Pursuant to Fed. R. Crim. P. 8(b), an indictment may only charge two or more
defendants if they are alleged to have participated in the same act or transaction, or in the

same series of acts or transactions.

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 4 of 14

9. Each of these three discrete conspiracies and their related charges are misjoined
under Fed. R. Crim. P. 8(b), since they involve different participants, different witnesses,

and have no evidence in common.

10. Mr. Henon will not receive a fair trial if he is forced to defend himself at a joint
trial with other co-defendants who are alleged to be involved in wide ranging federal

offenses for which Mr. Henon is not accused.

11. Given the sheer volume of evidence not applicable to Mr. Henon, the jury will not
be able to properly compartmentalize the evidence Moreover, Mr. Henon will be
prejudiced by the spillover of evidence of alleged criminality for which he is not charged.
Certainly, a jury hearing the evidence in a single trial on all 116 counts would likely find
it impossible to keep straight the evidence presented on each count, and the evidence
presented involving embezzlement and unlawful payments will create a spillover effect,

increasing the specter of guilt by association.

12. Further, joinder of the three conspiracies in a single indictment fails to promote the
efficient administration of justice, which is the primary justification for joinder of offenses.
Since the conspiracies involve different witnesses and evidence, there will be no

conservation of judicial resources by trying these unrelated crimes in a single trial.

13. Accordingly, defendant Henon respectfully asks this Court to determine that

severance is warranted under Fed. R. Crim. P. 14, which allows the Court to order separate

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 5 of 14

trials of counts “if the joinder of offenses or defendants in an indictment...appears to

prejudice a defendant or the governmen .”

WHEREFORE, for these reasons, as well as those discussed in defendant’s
accompanying memorandum of law, Mr. Henon respectfully asks this Court to order
severance of Counts 1-96 from Counts 97-116 of the indictment,

Respectfillly submitted,

S/ BRIAN J. MCMONAGLE

Brian J. McMonagle, Esquire
MCMONAGLE, PERRI, MCHUGH, &
MISHAK, P.C.

1845 Walnut Street, 19th Floor

Tel: (215) 981-0999; Fax: (215) 981-0977

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 6 of 14

 

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
OF PENNSYLVANIA

UNITED STATES

CRIMINAL ACTION
vs.
No. 19-64-2
JOHN DOUGHERTY, ROBERT
HENON et al.

 

DEFENDANT ROBERT HENON’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION FOR SEVERANCE
TO THE HONORABLE JUDGE JEFFREY SCHMEHL of the United States District

Court for the Eastern District of Pennsylvania:

Defendant Robert Henon, by and through his attorney, Brian J. McMonagle, hereby
submits the following motion and memorandum of law in support of his request for

severance pursuant to Federal Rules of Criminal Procedure 8(b) and 14(a).

I. INTRODUCTION
In January 2019, a grand jury returned a 116-count indictment charging Local 98
of the International Brotherhood of Electrical Workers (“Local 98”) Business Manager

John Dougherty, City Councilman Robert Henon, five Local 98 employees and a local

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 7 of 14

business owner with a laundry list of federal crimes including embezzlement, wire fraud,
and public corruption offenses.

The indictment alleged that from April 2010 through August 2016, seven of the
eight defendants _ John Dougherty, Brian Burrows, Michael Neill, Marita Crawford, Niko
Rodriguez, Brian Fiocca and Anthony Massa - conspired to embezzle and steal money and
other assets belonging to Local 98 and its Apprentice Training Fund for their own personal
use and the use of their families, friends, and commercial businesses. The defendants
allegedly: used union funds for personal and other unauthorized expenses; used Local 98
credit cards to pay for personal travel expenses, goods, restaurant meals, concert and
sporting event tickets; used Local 98 employees for personal errands and home
improvement proj ects; and paid family members and friends for no-show jobs. As a result
of these alleged acts carried out in furtherance of this conspiracy, the seven above-named
defendants were charged with, inter alia, embezzlement and theft of labor union assets,
wire fraud theft, falsification of annual reports, filing false federal income tax returns, theft
from an employee benefit plan, and making false statements to the FBI.

John Dougherty was also charged in a second conspiracy to accept unlawful
payments from an employer pursuant to 18 Pa.C.S. § 371. According to the indictment,
Mr. Dougherty accepted money and items of value from George Peltz, the owner of MJK
Electric, an electrical construction company. The indictment alleges that in exchange for
these items, Dougherty steered union contractor’s electrical work to MJK Electric and
helped the company become a preferred vendor with Comcast, which resulted in contractor

fees of more than $2,000,000.

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 8 of 14

John Dougherty and Councilman Henon were also charged in a third, unrelated
conspiracy. According to the indictment, from May 2015 to September 2016, Dougherty
and Henon allegedly conspired to defraud the citizens of Philadelphia of the right to
Henon’s honest services as a Philadelphia City Councilman and to engage in Federal
Program bribery. The indictment alleged that Mr. Dougherty gave Mr. Henon money and
items of value to influence him in his capacity as a member of City Council so that Mr.
Henon would do Dougherty’s bidding. The indictment alleges that at Mr. Dougherty’s
direction, Councilman Henon allegedly caused the Department of Licenses and Inspections
to shut down operations where non-union laborers were involved in construction work and
advocated for legislation that was favorable to Mr. Dougherty’s personal, professional and
financial interests.

Given the disparate nature of these three discrete conspiracies, which involve
different objectives and participants, defendant Henon respectfully submits that Counts 97
- 116 were improperly misjoined with Counts 1 - 96 and must be severed pursuant to

Federal Rules of Criminal Procedure 8(b) and l4(a).

II. APPLICABLE LEGAL STANDARDS AND ANALYSIS
A. Meral Rl_lle of Crinlinal Procedure 8(b) Mandates Severance
Federal Rule of Criminal Procedure 8(b), which governs the joinder of defendants
in criminal trials, provides as follows:
The indictment or information may charge 2 or more defendants if they are
alleged to have participated in the same act or transaction, or in the same
series of acts or transactions, constituting an offense or offenses. The

defendants may be charged in one or more counts together or separately.
All defendants need not be charged in each count.

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 9 of 14

Fed.R.Crim.P. 8(b).

As Rule 8(b) makes clear, joinder of counts in a single multi-defendant indictment
is permissible only when the counts involve “the same act or transaction, or the same series
of acts or transactions, constituting an offense or offenses.” United States v. lrizarry, 341
F.3d 273, 287 (3d Cir. 2003); United States v. Somers, 496 F.2d 723, 730 (3d Cir. 1974)
(offenses joined must “constitute a single series of acts or transactions”). To meet this
standard the indictment must show, at a minimum, that the charges involve a “common
scheme or plan.” United States v. Euj€"asio, 935 F.2d 553, 567 (3d Cir. 1991).

Rule 8(b) is “less permissive” than Rule 8(a), which governs the joinder of counts
against a single defendant Id., 935 F.2d at 570. Pursuant to Rule 8(b), “[i]t is not enough
that defendants are involved in offenses of the same or similar character; there must exist
a transactional nexus in that the defendants must have participated in ‘the same act or
transaction, or in the same series of acts or transactions,’ before joinder of defendants in a
multiple-defendant trial is proper.” United States v. Jz'minez, 513 F.3d 62, 82-83 (3d Cir.
2008). See also United States v. Nettles, 570 F.2d 547, 551 (5th Cir. 1978) (when the nexus
between two different groups is limited to a few individuals common to each, but those
individuals allegedly commit separate acts which involve them in separate offenses with
no common aim, the requisite substantial identity of facts is not present and joinder is
improper”). When there is no substantive commonality, counts are misjoined and
severance is mandatory under Rule 8(b), even without a showing of prejudice. United
States v. Lane, 474 U.S. 438, 449 n.l2 (1986).

The first question this Court must therefore resolve is whether the acts charged in

the indictment are “the same series of acts or transactions constituting offenses[.]” United

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 10 of 14

States v. Velasquez, 772 F.2d 1348, 1353 (7th Cir. 1985). In Velasquez, the Court of
Appeals for the Seventh Circuit considered whether separate conspiracies could be
considered the “same series of transactions” within the meaning of Rule 8(b). After
examining case law from a number of federal courts of appeal, the Velasquez Court
explained the meaning of the phrase “the same series of acts or transactions” in Rule 8(b):

The usual meaning is acts or transactions that are pursuant to a common
plan or common scheme, see e.g., United States v. Cavale, supra, 688 F.2d
at 1106; United States v. Scott, 413 F.2d 932, 935 (7th Cir. 1969); United
States v. Lane, 735 F.2d 799, 805 (5th Cir. 1984), which is to say (in the
usual case) that the acts or transactions are part of a single conspiracy, see
Ia'. So viewed, Rule 8(b) codifies the long-standing principle of trying
conspirators together but does not open the door to mass trials - does not,
for example, allow all tax evaders whose last names begin with “V” to be
tried together, or all tax evaders who have the same zip code, or use the
same accountant. See United States v. Whitehead, 539 F.2d 1023, 1025 (4th
Cir. 1976). The indictment need not charge a single overarching
conspiracy, provided the separate conspiracies it charges arise from a
common plan or scheme and so could alternatively have been charged as a
single conspiracy. But the mere fact that the two conspiracies have
overlapping memberships will not authorize a single indictment if the
conspiracies cannot be tied together into one conspiracy, one common plan
or scheme. Misjoinder was found on this basis for two unrelated “torch”
jobs involving two of the same conspirators in United States v. Lane, supra,
and for an indictment that charged both defendants with heroin offenses and
one with an unrelated cocaine offense in an overlapping time period in
United States v. Hatcher, 680 F.2d 438, 440-41 (6th Cir. 1982). See also
United States v. Bledsoe, 674 F.2d 647, 654-56 (8th Cir. 1982); United States
v. Martin, 567 F.2d 849, 853 (9th Cir. 1977).

Id. Applying this analysis, it is clear that there was misjoinder in the instant case. The
alleged Dougherty/Henon conspiracy to defraud the citizens of Philadelphia of their right
to Councilman Henon’s honest services cannot by any stretch of the imagination be
considered part of the “same act or series of transactions” as the embezzlement conspiracy
- involving every other defendant but Henon - to allegedly steal and misappropriate the

assets of Local 98 and its Apprentice Training Fund or the conspiracy to accept unlawful

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 11 of 14

payments from an employer. Even the indictment itself does not allege, directly or by
implication, that Counts 97-116 are related to or in furtherance of the broad embezzlement
conspiracy set forth in Counts 1-87 or the unlawful payments from an employer conspiracy
set forth In Counts 88-96. The 20 counts involving defendant Henon are unrelated to the
misappropriation of union assets, involve a completely different timeframe, implicate the
conduct of different parties, and will require different evidence and proof of facts unrelated
to any of the other charges. Accordingly, pursuant to Rule 8(b) these 20 counts must be

severed from this case and tried separately.

B. COUNTS 97-116 SHOULD BE SEVERED UNDER CRIMINAL
RULE OF PROCEDURE 14 TO AVOID THE PREJUDICE THAT
WOULD RESULT FROM A JOINT TRIAL.
Even if this Court determines that joinder was proper under Rule 8(b), defendant
Henon respectfully asks this Court to exercise its discretion to grant severance pursuant to
Federal Rule of Criminal Procedure 14. Rule 14 authorizes a court to order separate trials
of counts or sever the defendants’ trials “if the joinder of offenses or defendants in an
indictment. .. appears to prejudice a defendant or the government.” Fed. R. Crim. P. l4(a).
In exercising its discretion with respect to a Rule 14 motion, the court must “balance the
potential prejudice to the defendant against the advantages of joinder in terms of judicial
economy.” United States v. Sandim`, 888 F.2d 300, 305 (3d Cir. 1989).
Among the factors a court must weigh in considering a severance under Rule 14
are: the number of counts; the complexity of the indictment; the estimated length of the

trial; disparities in the degrees of involvement by defendants in the overall scheme; possible

conflicts between various defense theories or trial strategies; and especially, prejudice from

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 12 of 14

evidence admitted only against co-defendants but which is inadmissible or excluded as to
a particular defendant United States v. Gallo, 668 F. Supp. 736, 749 (E.D.N.Y. 1987).
Here, a number of factors weigh heavily in favor of severance of Counts 97-116
from Counts 1-96 of the indictment under Rule 14. First, because Counts 97-116 are not
connected in any logical way to Counts 1-87 involving the embezzlement conspiracy or
Counts 88-96 involving the unlawful payments conspiracy, evidence related to those
conspiracies would not be admissible at a separate trial on the counts involving the right to
honest services fraud conspiracy. If severance is not granted, the jury will face the difficult
task of trying to separate weeks ~ or more likely months - of evidence pertaining to theft
and misappropriation of Local 98’s assets, without cumulating the evidence or inferring
criminal wrongdoing on Mr. Henon’s part lt would be incredibly difficult for the jury to
compartmentalize the evidence as to each Count, preventing it from making a reliable
determination about Mr. Henon’s guilt or innocence. A jury hearing the evidence in a
single trial on all 116 counts would likely find it impossible to keep straight the evidence
presented on each count, and the evidence presented involving embezzlement and unlawful
payments will create a spillover effect, increasing the “specter of guilt by association - or,
more likely, guilt by confusion.” United States v. Gallo, supra, 668 F. Supp. At 750. See
also Zafz`ro v. United States, 506 U.S. 534, 539 (1993) (substantial prejudice may exist in
cases where “defendants are tried together in a complex case and. . .have markedly different
degrees of culpability”). `
Further, joinder of Counts 1-96 with Counts 97-116 fails to promote the efficient

and economical administration of justice, which is the primary justification for joinder of

offenses in a single indictment See Eaj$‘asio, supra, 935 F.2d at 568 (a judicial economy

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 13 of 14

analysis should focus on whether the “same evidence would be presented at separate trials
of defendants charged with a single conspiracy”). Instead of promoting judicial efficiency,
a single trial here would needlessly lengthen and complicate the resolution of each
defendant’s guilt with respect to his or her involvement in three different conspiracies.
Since there is simply no logical or temporal relationship between the conspiracies and no
identity of facts or principles to show that the conspiracies are part of a larger common
scheme or plan, the joinder of Counts 1-96 and Counts 97-116 in a single indictment
frustrates the very purpose behind joinder - the efficient administration of justice.
Accordingly, defendant Henon respectfully asks this Court to determine that Counts 97-
116 are misjoined as a matter of law and asks this Court to sever them from the instant

indictment

III. CONCLUSION

For all of the above-stated reasons, defendant Henon respectfully asks this Court to
determine that pursuant to Rule 8(b), Counts 1-96 of the indictment are improperly joined
with Counts 97-116. ln the alternative, Mr. Henon asks this Court to exercise its discretion
under Rule 14 and order severance of the above-mentioned counts.

Respectfully submitted,

S/ BRIAN J. MCMONAGLE

Brian J. McMonagle, Esquire
MCMONAGLE, PERRI, MCHUGH, &
MISHAK, P.C.

1845 Walnut street 19th Floor

Tel: (215) 981-0999; Fax: (215) 981-0977

Case 2:19-cr-OOO64-.]LS Document 69 Filed O4/O9/19 Page 14 of 14

CERTIFICATE OF SERVICE

BRIAN J. MCMONAGLE, Esquire, hereby certifies that a true and correct

copy of the within Motion has been filed and served electronically.

s/BRIAN J. MCMONAGLE, ES()UIRE
BRIAN J. MCMONAGLE, ESQUIRE
Attorney for defendant

1845 Walnut Street, 19th floor
Philadelphia, PA 19103

(215) 981-0999; Fax (215) 981-0977

DATED: April 9, 2019

